DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1-5are pending in this Office Action.
Claim(s) 1, 2, and 4 are amended.

Response to Arguments
Applicant’s arguments filed on 12/21/2020 with respect to the rejection(s) of claim(s) 1-5 under 35 USC 103, in light of amended claims 1, 2, and 4, have been fully considered but they are not persuasive.
On Pages 4-8 of Applicant’s Remarks, it is argued that the cited references fail to teach or render obvious “...a plurality of optical transmission devices to output modulated signals of different types with a same wavelength at different output optical powers from each other to two adjacent cores at a closest distance from each other among the cores, wherein the modulated signals of different types are generated at different optical powers from each other", as recited in amended independent claim 1. Specifically, the Applicant argues that “the different propagation directions of adjacent cores in Sano do NOT teach or suggest different 
First, in response to applicant's arguments against reference Sano individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the present case, Sano was not relied upon to teach the plurality of modulated signals having different output optical powers. Rather, primary reference Arikawa teaches a plurality of optical transmission devices to output modulated signals (respective optical transmission devices 220 and corresponding light intensity setting unit 110, Fig. 1-3; Par. 21-23; Par. 30-32; Par. 34-43) with a same wavelength (In each core, a case where signals of the same wavelength are multiplexed, Par. 37) at different output optical powers from each other (intensity of signal transmitted into each core [i.e. output optical power] is set independently from each other, Abst.; Par. 16-17; Par. 21-23; Par. 30-32; Par. 34-43), wherein the modulated signals are generated at different optical powers from each other (intensity of signal transmitted into each core is set independently from each other [i.e. generated at different optical powers], Abst.; Par. 16-17; Par. 21-23; Par. 30-32; Par. 34-43). As described by Arikawa, the plurality of modulated signals are generated having different output optical powers prior to transmission through multicore optical fiber 500, because this allows the system to optimize signal quality of transmissions through each transmission core (Abst.; Par. 16-17; Par. 21-23; Par. 30-32; Par. 34-43).
Second, Applicant is reminded that claims must be given their broadest reasonable interpretation consistent with the specification (MPEP 2111). In the present case, Applicant output optical powers from each other to two adjacent cores at a closest distance from each other among the cores, wherein the modulated signals of different types are generated at different optical powers from each other”. This limitation merely states that the signals of “different types” are generated and output at different optical powers. This does not imply that the claimed “type” is solely limited to optical power, nor does it imply that any and all differing embodiments of signal “type” are excluded. To the contrary, the claim language in question seems to imply that the power and wavelength of the signals are entirely separate from the signal “type”, as the claim first establishes that that modulated signals are of “different types”, and then further specifies that the signals also have “a same wavelength at different output optical powers”. Thus, it is the position of the Examiner that the claimed “different types” are not solely limited to only different powers, as is implied by the Applicant, but that the signals may be of a variety of different types, including signals of different propagation direction.
As has been established above, Arikawa teaches the plurality of modulated signals are generated having different output optical powers prior to transmission through multicore optical fiber 500, because this allows the system to optimize signal quality of transmissions through each transmission core (Abst.; Par. 16-17; Par. 21-23; Par. 30-32; Par. 34-43). (respective optical transmission devices 220 and corresponding light intensity setting unit 110, Fig. 1-3; Par. 21-23; Par. 30-32; Par. 34-43) with a same wavelength (In each core, a case where signals of the same wavelength are multiplexed, Par. 37) at different output optical powers from each other (intensity of signal transmitted into each core [i.e. output optical power] is set independently from each other, Abst.; Par. 16-17; Par. 21-23; Par. 30-32; Par. 34-43), wherein the modulated signals are generated at different optical powers from each other (intensity of signal transmitted into each core is set independently from each other [i.e. generated at different optical powers], Abst.; Par. 16-17; Par. 21-23; Par. 30-32; Par. 34-43). Thus the only deficiency of primary reference Arikawa is that is does not teach that the modulated optical signals are of different types and output to two adjacent cores at a closest distance from each other among the cores. However, Sano teaches a multicore fiber optical transmission system (Abst; Fig. 3C) wherein optical signals are of different types (signals with opposite propagation directions [i.e. “different types”], “XT can be reduced significantly if the propagation direction of the closest cores is altered, as shown in Fig. 3(c). We refer to this scheme as propagation direction interleaving (PDI)”, Page 2773, first column; see Fig. 3) and output to two adjacent cores at closest distance from each other among the cores (signals with opposite propagation directions [i.e. “different types”] are output to two adjacent cores at a closest distance from each other among the cores, “XT can be reduced significantly if the propagation direction of the closest cores is altered, as shown in Fig. 3(c). We refer to this scheme as propagation direction interleaving (PDI)”, Page 2773, first column; see Fig. 3), because this helps to significantly reduce crosstalk in the cores (Abst; “XT can be reduced significantly if the propagation direction of the closest cores is altered, as shown in Fig. 3(c). We refer to this scheme as propagation direction interleaving (PDI)”, Page 2773, first column). As such, it is the position the Examiner that, upon reviewing the teachings of Sano, it would have been obvious to one of ordinary skill in the art to modify Arikawa such that the modulated signals are of different types (i.e. different propagation directions), and that these signals of different propagation direction are output to two adjacent cores at a closest distance from each other among the cores, because this would help to significantly reduce crosstalk in the cores of Arikawa (a concern explicitly addressed by Arikawa; see Par. 9-13).
In summation, given the combination of the teachings of Arikawa and Sano, and the above noted broadest reasonable interpretation of the claimed “different types”, it is the position of the Examiner that a combination of Arikawa and Sano renders obvious “...a plurality of optical transmission devices to output modulated signals of different types with a same wavelength at different output optical powers from each other to two adjacent cores at a closest distance from each other among the cores, wherein the modulated signals of different types are generated at different optical powers from each other”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arikawa et al. WO 2013/179604 A1 (hereinafter Arikawa; provided machine translation provided in previous Office Action relied upon for the parenthetical citations presented below) in view of Sano et al. NPL “Crosstalk-Managed High Capacity Long Haul Multicore Fiber Transmission With Propagation-Direction Interleaving” (hereinafter Sano).
Regarding Claim 1, Arikawa teaches an optical transmission system comprising: a multicore optical fiber (multicore fiber, Abst.; Fig. 1 and Fig. 2; 500, Fig. 3) including a plurality of cores (cores 50, Fig. 1 and Fig. 20; 50-52, Fig. 3; 610, Fig. 8); and a plurality of optical transmission devices to output modulated signals (respective optical transmission devices 220 and corresponding light intensity setting unit 110, Fig. 1-3; Par. 21-23; Par. 30-32; Par. 34-43) with a same wavelength (In each core, a case where signals of the same wavelength are multiplexed, Par. 37) at different output optical powers from each other (intensity of signal transmitted into each core [i.e. output optical power] is set independently from each other, Abst.; Par. 16-17; Par. 21-23; Par. 30-32; Par. 34-43), wherein the modulated signals are generated at different optical powers from each other (intensity of signal transmitted into each core is set independently from each other [i.e. generated at different optical powers], Abst.; Par. 16-17; Par. 21-23; Par. 30-32; Par. 34-43).
Arikawa does not teach that the modulated optical signals are of different types and output to two adjacent cores at a closest distance from each other among the cores. However, Sano teaches a multicore fiber optical transmission system (Abst; Fig. 3C) wherein optical signals are of different types (signals with opposite propagation directions [i.e. “different types”], “XT can be reduced significantly if the propagation direction of the closest cores is 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Arikawa such that the modulated optical signals are of different types and output to two adjacent cores at a closest distance from each other among the cores, because outputting signals of opposite propagation direction [i.e. “different types”] into two adjacent cores at closest distance from each other among the cores helps to significantly reduce crosstalk in the cores.
Regarding Claim 2, Arikawa as modified by Sano teaches the optical transmission system according to claim 1, wherein the optical transmission devices output wavelength- multiplexed signals including the modulated signals of different types to the two adjacent cores at a closest distance from each other (Arikawa, “In each core, a case where signals of the same wavelength are multiplexed will be described. When wavelength multiplexing is performed in each core”, Par. 37; Par. 4-6; Sano, “The even and odd signals were combined in an optical coupler, and 
Regarding Claim 3, Arikawa as modified by Sano teaches the optical transmission system according to claim 2, wherein the optical transmission devices output the modulated signals of different types at the different optical powers depending on optical signal to noise ratios (Arikawa, intensities adjusted to optimize the characteristics of the optical transmission system, such as OSNR, Abst; Par. 44-47).
Regarding Claim 4, Arikawa as modified by Sano teaches the optical transmission system according to claim 2, wherein the optical transmission devices make transmission characteristics of the modulated signals of different types constant (Arikawa, certain transmission characteristics are the same, such as wavelength, modulation format, and amount of crosstalk, Par. 37; Par. 38; Par. 46-47).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arikawa as modified by Sano, and further in view of Lopez et al. US 2013/0156427 A1 (hereinafter Lopez).
Regarding Claim 5, Arikawa as modified by Sano teaches the optical transmission system according to claim 2.
Arikawa as modified by Sano does teach wherein the optical transmission devices output the wavelength-multiplexed signals by alternately arranging the modulated signals of different types in time series. However, Lopez teaches an optical transmission system (Par. 60) wherein optical transmission devices output wavelength-multiplexed signals by alternately 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Arikawa as modified by Sano such that the optical transmission devices output the wavelength-multiplexed signals by alternately arranging the modulated signals of different types in time series, because it is known to combine TDM multiplexing with WDM multiplexing in order to gain the benefits of both known access multiplexing schemes, therefore no unexpected results would occur. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W LAMBERT whose telephone number is (571)272-7692.  The examiner can normally be reached on Monday to Friday, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on (571)272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID W LAMBERT/Examiner, Art Unit 2636